PER CURIAM.
This motion was properly denied. The case, in all its substantial aspects, falls within the decision in Talbot v. Doran & Wright Co. (Com. Pl.) 9 N. Y. Supp. 478. This case is also supported by other authorities. Miller v. Kent, 59 How. Prac. 321; Judah v. Lane, 14 Daly, 308. These authorities are conclusive of plaintiff’s right to have the examination asked for.
The appeal from the order denying defendants’ motion to change the place of trial from Queens to New York county should also be affirmed. Nothing appears in the papers which requires us to interfere with the discretion of the court below in the denial of the motion. It has the support of authority. Daley v. Hellman (Sup.) 16 N. Y. Supp. 689.
The order in each case should be affirmed, with $10 costs in one case, and disbursements in both.